COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                             ORDER ON MOTION FOR REHEARING

Appellate case name:         Onas Jamal v. Woodbridge Crossing

Appellate case number:       01-16-00726-CV

Trial court case number:     1081258

Trial court:                 County Civil Court at Law No. 1 of Harris County


       Appellant’s motion for rehearing is denied.


Judge’s signature:   /s/ Michael Massengale
                     Acting for the Court

Panel consists of: Justices Jennings, Higley, and Massengale

Date: December 4, 2018